DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/21/2022 have been fully considered and are partially persuasive.
Regarding the objections to the drawings, noted on page 12 of the response, the amendment to FIG. 4 overcomes the objection, which is withdrawn.
Regarding the objection to claim 5, noted on page 12 of the response, the amendment to claim 5 overcomes the objection, which is withdrawn.
Regarding interpretation of terms in claims 1-4 and 8 under 13 U.S.C. 112(f), noted on pages 12-13 of the response, the amendments to the claims 1-3 and 8 and other claims obviates the requirements under 112(f) that the claim terms be interpreted under 112(f) such that the claim terms throughout the presently pending claims are not interpreted under 112(f) as being limited to the particular structures described in the specification.
Regarding the rejection of claim 10 under 112(b), noted on pages 13-14 of the response, the amendment to claim 10 overcomes previous grounds of rejection, which are withdrawn.  However, new grounds for rejecting claim 10 under 112(b) are set forth herein based on the amendment to claim 10.
Regarding the rejections of claims 1-3, 4-16, and 18-20 under §103, Applicant’s arguments on pages 14-20 are unpersuasive for the following reasons.
On page 15 and regarding amended claim 1, Applicant contends that Patankar does not include each feature of “a diagnosis analysis circuitry configured to generate algorithm improvement information by analyzing both the algorithm-based diagnosis information and the domain knowledge-based diagnosis information, and to feedback the generated algorithm improvement information to the comprehensive diagnostic circuitry and the data analysis circuitry.” In support thereof, on page 16 Applicant contends that Patankar’s performance evaluator 114 does not generate algorithm improvement information by analyzing both the algorithm-based diagnosis information and the domain knowledge-based diagnosis information, and does not feedback the generated algorithm improvement information to the comprehensive diagnostic circuitry and diagnostic circuitry, and “[i]nstead, Patankar merely discloses that the performance evaluator 114 receives the computed diagnostic labels 122 and the actual diagnostic labels 108 and evaluates the performance of the end-to-end diagnostics 112 (e.g., a tunable algorithm library 116 including a plurality of diagnostic algorithms and a fault model 118) and selectively varies one or more of the parameters 124 (paragraph [0020]).”
As explained in the grounds for rejecting amended claim 1, the Examiner acknowledges that Patankar alone does not disclose “a diagnosis analysis circuitry configured to generate algorithm improvement information by analyzing both the algorithm-based diagnosis information and the domain knowledge-based diagnosis information, and to feedback the generated algorithm improvement information to the comprehensive diagnostic circuitry and the data analysis circuitry.”  However, Patankar discloses the foundation for multi-algorithm diagnostics including a diagnosis analysis circuitry (FIG. 1 performance evaluator 114; [0037]-[0038]) configured to generate algorithm improvement information by analyzing” “the algorithm-based diagnosis information (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]), and Patankar further teaches “and to feedback the generated algorithm improvement information to the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]).”  
On pages 17-18 of the response, and regarding Patankar’s disclosure, Applicant notes that Patankar’s performance evaluator 114 receives computed diagnostic labels 122 and the actual diagnostic labels 108 and evaluates the performance of the end-to-end diagnostics and on page 18 contends that Patankar does not disclose analyzing both the algorithm-based and knowledge-based diagnosis information and feedbacking the generated diagnostic improvement information to the diagnostic and analysis circuitry as a whole.  It is therefore unclear whether Applicant contests the specifics of the grounds of rejection (e.g., whether Patankar individually discloses analyzing the algorithm-based diagnosis information to generate algorithm improvement information that is fed back to the comprehensive diagnostic circuitry).  
Regarding the amendment to claim 1 (and similarly for independent method claim 11), Patankar is silent regarding whether any of the algorithms utilize or are otherwise integrated with a “domain knowledge-based diagnosing technique” and consequently does not expressly disclose that the diagnosis analysis circuitry is configured for analyzing both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.”  However, as explained in the grounds for rejecting claim 1, It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Park’s teaching of domain knowledge-based diagnostics as one or more of the diagnostics algorithms disclosed by Patankar (all reasonably conceivable diagnostics including knowledge-based operate based on some form of algorithm).
Specifically regarding the diagnosis analysis circuitry being configured for analyzing “the domain knowledge-based diagnosis information,” Park discloses “the domain knowledge-based diagnosis information (diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170),” which the Examiner submits is combinable with the diagnostics processing performed by the system disclosed by Patankar.
Namely, given that it would have been obvious to include a domain knowledge-based diagnosing technique with the apparatus disclosed by Patankar (e.g., to include a domain knowledge-based diagnosing technique as one or more of algorithms 116-1 through 116-n), it would operationally follow and consequently have been obvious to one of ordinary skill in the art before the effective filing date to process the diagnostics data generated via the knowledge-based diagnosing technique similarly to the diagnostics data generated by Patankar’s algorithm library 116 such that the combined apparatus, and particularly performance evaluator 114 is configured to analyze both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.”
Regarding the final sub-element of the language added to claim 1 by amendment, the Examiner acknowledges Applicant’s contention on pages 18 and 19 of the response that neither Patankar nor Park expressly discloses feedbacking the generated algorithm improvement information to both the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]) “and the data analysis circuitry.”
However, Dutta (US 2015/0346066 A1) teaches feedbacking generated algorithm improvement information to diagnostic circuitry (FIG. 1 known-fault classifier within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]) “and the data analysis circuitry (FIG. 1 anomaly detector within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]).”  Moreover, and as explained in the grounds for rejecting amended claims 1 and 11, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Dutta’s teaching of providing algorithm improvement feedback to an anomaly detector as well as to diagnostic circuitry in the form of a fault classifier with the apparatus disclosed by Patankar as modified by Park such that the diagnostic algorithms disclosed by Patankar and/or Park are composed of at least two stages in which one detects anomalies and the subsequent stage classifies the anomalies and the algorithm improvement feedback is provided to both.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 10, lines 9-10, “wherein the comprehensive diagnostic circuitry diagnoses the comprehensive diagnosis information” renders claim 10 indefinite in view of the specification.  Specifically, the specification and drawings describe and depict the comprehensive diagnostic circuitry as generating the “comprehensive diagnosis information,” with a distinct component recited in the claim 1 as the “diagnosis analysis circuitry” being described as performing a diagnostic function on the comprehensive diagnosis information.  For the purpose of examination as best understood in view of the specification and original claims, “wherein the comprehensive diagnostic circuitry diagnoses the comprehensive diagnosis information” is interpreted as “wherein the comprehensive diagnostic circuitry generates the comprehensive diagnosis information.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patankar (US 2013/0179129 A1) in view of Park (US 11,092,952), and in further view of Dutta (US 2015/0346066 A1).  

As to claim 1, Patankar teaches “an apparatus for diagnosing failure of a plant (FIG. 1 system 100 and paragraph 0002 discloses to predict faults in vehicle system) comprising: 
a data analysis circuitry (FIG. 1 historic data source 102; [0037]-[0038]) configured to provide data analysis information, which is information requiring analysis to diagnose failure of the plant (FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels); and 
a comprehensive diagnostic circuitry (FIG. 1 end-to-end diagnostics 112; [0037]-[0038]) configured to diagnose the failure using each of an algorithm-based diagnosing technique (FIG. 1 diagnostic algorithms 116)” “based on the data analysis information (FIG. 1 sensor data sets 106; [0018]), and to derive comprehensive diagnosis information for the failure by summarizing results of the algorithm-based diagnosing technique and the domain knowledge-based diagnosing technique (FIG. 1 computed diagnostic labels 122; [0018] and [0022]); and
a diagnosis analysis circuitry (FIG. 1 performance evaluator 114; [0037]-[0038]) configured to generate algorithm improvement information by analyzing” “the algorithm-based diagnosis information (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020])” “and to feedback the generated algorithm improvement information to the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]).”
Patankar teaches diagnosing complex systems to predict failure in the vehicle system instead of failure of a plant and using multiple diagnostic algorithms (algorithm library 116) and is silent regarding whether any of the algorithms utilize or are otherwise integrated with a “domain knowledge-based diagnosing technique” and consequently does not expressly disclose that the diagnosis analysis circuitry is configured for analyzing both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.”
Park teaches diagnosing “failure of a plant (col. 3, lines 24-29; Abstract)” and an ensemble diagnostic system that includes a “domain knowledge-based diagnosing technique (col. 5, lines 10-19; Abstract)” that is utilized with algorithmic techniques.
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Park of diagnosing plant failure and including a knowledge-based diagnosing technique to the diagnostic system, such as end-to-end diagnostics 112, disclosed by Patankar.  The motivation for utilizing the system for plant failure diagnostics is suggested by Park which discloses the utility of ensemble diagnostics to diagnose plant failure.  The motivation for including a knowledge-based diagnosing technique in addition to algorithm techniques would have been to expand the capabilities and comprehensiveness of the multi-diagnostic system disclosed by Patankar to improve diagnostic accuracy.
Regarding the diagnosis analysis circuitry being configured for analyzing “the domain knowledge-based diagnosis information,” Park discloses “the domain knowledge-based diagnosis information (diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
Given that it would have been obvious to include a domain knowledge-based diagnosing technique with the apparatus disclosed by Patankar (e.g., to include a domain knowledge-based diagnosing technique as one or more of algorithms 116-1 through 116-n), it would operationally follow and consequently have been obvious to one of ordinary skill in the art before the effective filing date to process the diagnostics data generated via the knowledge-based diagnosing technique similarly to the diagnostics data generated by Patankar’s algorithm library 116 such that the combined apparatus, and particularly performance evaluator 114 is configured to analyze both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.” 
The combination of Patankar and Park does not expressly disclose feedbacking the generated algorithm improvement information to both the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]) “and the data analysis circuitry.”
Dutta teaches feedbacking the generated algorithm improvement information to diagnostic circuitry (FIG. 1 known-fault classifier within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]) “and the data analysis circuitry (FIG. 1 anomaly detector within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Dutta’s teaching of providing algorithm improvement feedback to an anomaly detector as well as to diagnostic circuitry in the form of a fault classifier with the apparatus disclosed by Patankar as modified by Park such that the diagnostic algorithms disclosed by Patankar and/or Park are composed of at least two stages in which one detects anomalies and the subsequent stage classifies the anomalies and the algorithm improvement feedback is provided to both.  The motivation for using two stages would amount to an ordinary design selection of a known diagnostic module and the motivation for providing feedback to both the anomaly detector and classifier would have been to optimize the respective functions of the anomaly detector and classifier on an ongoing basis based on diagnostic results as disclosed by Dutta.   

As to claim 2, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the comprehensive diagnostic circuitry comprises: 
15an algorithm-based diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116) configured to derive algorithm-based diagnosis information by performing the diagnosis using the algorithm-based diagnosing technique based on the data analysis information (Patankar: [0018]); and 
a domain knowledge-based diagnostic circuitry (Park: FIG. 1 system 100 implicitly functioning via circuitry comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170) configured to derive domain knowledge-based diagnosis information by performing the diagnosis using the domain 20knowledge-based diagnosing technique based on the data analysis information (Park: col. 5, lines 10-19).  

As to claim 3, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 2, wherein the comprehensive diagnostic circuitry further comprises: 
a diagnosis determining circuitry (Patankar: FIG. 1 diagnostic algorithms 116 in combination with performance evaluator 114) configured to derive comprehensive diagnosis 25information by summarizing the algorithm-based diagnosis information derived from 23the algorithm-based diagnostic circuitry (Patankar: [0018] and [0020]) and the domain knowledge-based diagnosis information derived from the domain knowledge-based diagnostic circuitry (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).  

As to claim 5, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the algorithm improvement information comprises: 
a tuning value of a parameter of a diagnosing algorithm for improving the diagnosing algorithm of the algorithm-based diagnostic circuitry (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]); and 
15a tuning value (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]) of a base knowledge (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170)” “for improving a base knowledge” “of the domain knowledge-based diagnostic circuitry (Park: system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
Pa The combination of Patankar and Park teach parameter tuning for algorithm and base knowledge diagnostic techniques, but does not expressly teach a “case determination reference parameter.” Du
Dutta teaches a knowledge-based diagnostic circuitry (FIG. 1 known fault classifier 16) that uses a “case determination reference parameter ([0057] reference features associated with known faults).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dutta’s disclosure of reference features associated with known faults (case determination reference parameter) as a tunable parameter to the diagnostic system of Patankar as modified by Park and/or the knowledge-based diagnostic circuitry disclosed by Dutta.  The motivation would have been to select a parameter type for a knowledge-based diagnostic circuitry such as disclosed by Park and/or Dutta for tuning that would improve the basic classification function of the knowledge-based diagnostic function.

As to claim 6, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 5, 20wherein in response to receiving, as feedback, the algorithm improvement information comprising the tuning value of the parameter of the diagnosing algorithm from the diagnosis analysis circuitry (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), the algorithm-based diagnostic circuitry tunes the parameter of the diagnosing algorithm (Patankar: [0020]), and derives the algorithm-based diagnosis information through the tuned diagnosing algorithm (Patankar: FIG. 1 diagnostic algorithms 116 receive and consequently operate based on adjusted parameters 124; [0019]-[0020]).” 

As to claim 7, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 5, wherein in response to receiving, as feedback, the algorithm improvement information comprising the tuning value of the base knowledge and case determination reference parameter (Dutta: [0057]) from the diagnosis analysis circuitry (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), the domain knowledge-based diagnostic circuitry (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170) 5tunes (Patankar: [0020]) the base knowledge and case determination reference parameter (Dutta: [0057]).”  
The combination of Patankar, Park, and Dutta does not explicitly teach “determines whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases according to the tuned determination reference parameter to derive the domain knowledge-based diagnosis information.”
As explained in the grounds for rejecting claim 5, it would have been obvious to one of ordinary skill in the art before the filing date, to have combined Dutta’s disclosure regarding a knowledge-based diagnostics reference parameter with the combined teachings of Patankar and Park, to tune a base knowledge and case determination parameter.  It consequently would have been functionally incidental and therefore obvious for the resultant diagnostic system of the resultant apparatus of the combination of Dutta with Patankar as modified by Park to “determine(s) whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases according to the tuned determination reference parameter to derive the domain knowledge-based diagnosis information.”

10As to claim 8, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the data analysis circuitry further comprises: 
a data generating circuitry configured to collect basic data which are basis of the data analysis information (Patankar: FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels).”
The combination of Patankar and Park does not explicitly teach “an information analysis circuitry configured to analyze the basic data to generate the 15data analysis information.”  
Dutta teaches “an information analysis circuitry configured to analyze the basic data to generate the 15data analysis information (Dutta: FIG. 3 feature extraction/selection; [0053], [0058], [0079]).”  
It would have been obvious to one of ordinary skill in the art before the filing date, to apply Dutta’s teaching of an information analysis circuitry configured to analyze basic data to generate data analysis information for the diagnostic apparatus as disclosed by Patankar and modified by Park.  The motivation would have been to provide enhanced (via analysis) data inputs to improve the accuracy of the diagnostic apparatus.

As to claim 10, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the comprehensive diagnosis information comprises: 
signal integrity representing whether the failure occurs due to” “failure (Patankar: [0022] diagnostic algorithms 116 compute health indicator that fault model 118 maps to fault label), 
a failure time point representing a time point at which the failure occurs (Park: col. 10, lines 1-2), 
10a failure location representing a location at which the failure occurs (Park: col. 9, lines 58-59, failure occurring in a plant), 
a warning level representing a level of the failure (Park: col. 10, lines 6-7) 
a failure cause representing a reason why the failure occurs (Park: col. 9, line 58 through col. 10, line 6), and 
wherein the comprehensive diagnostic circuitry diagnoses (generates) the comprehensive diagnosis information (Patankar: FIG. 1 diagnostic algorithms 116) and outputs the comprehensive diagnosis information which is a result according to the diagnosis (Patankar: FIG. 1 computed diagnostic labels 122).  
Neither Patankar nor Park expressly teach wherein the comprehensive diagnosis information includes signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure.
However, neither Applicant’s specification nor claims disclose the manner in terms of structure and/or function of the comprehensive diagnostic device for diagnosing signal integrity in terms of whether the failure occurs due to “an abnormality of a sensor or an actual” failure.  Therefore, it appears that a diagnostic device configured to diagnose and therefore distinguish between multiple different faults that is also configured to diagnose signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure would have been a mere design choice well within the level of ordinary skill in the art prior to the filing date.  

As to claim 11, Patankar teaches “[a] method for diagnosing failure of a plant (FIG. 1 diagnostic method performed by system 100), the method comprising: 
providing, by a data analysis circuitry (FIG. 1 historic data source 102; [0037]-[0038]), data analysis information which is information requiring analysis to diagnose (FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels); 
diagnosing, by a comprehensive diagnostic circuitry (FIG. 1 end-to-end diagnostics 112; [0037]-[0038]), the failure using each of an 20algorithm-based diagnosing technique (FIG. 1 diagnostic algorithms 116)” “based on the data analysis information (FIG. 1 sensor data sets 106; [0018]), and deriving comprehensive diagnosis information for the failure by summarizing results of the algorithm-based diagnosing technique and the domain knowledge-based technique (FIG. 1 computed diagnostic labels 122; [0018] and [0022]); and
generating, by a diagnosis analysis circuitry, algorithm improvement information by analyzing” “the algorithm-based diagnosis information (FIG. 1 feedback information from performance analyzer 114 to parameters 124; [0020])” “and feedbacking the generated algorithm improvement information to the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]).”
Patankar teaches diagnosing complex systems to predict failure in the vehicle system instead of failure of a plant using multiple diagnostic algorithms (algorithm library 116) and is silent regarding whether any of the algorithms utilize or are otherwise integrated with a “domain knowledge-based diagnosing technique” and consequently does not expressly disclose that the diagnosis analysis circuitry is configured for analyzing both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.”
Park teaches diagnosing “failure of a plant (col. 3, lines 24-29; Abstract)” and an ensemble diagnostic system that includes a “domain knowledge-based diagnosing technique (col. 5, lines 10-19; Abstract)” that is utilized with algorithmic techniques.
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Park of diagnosing plant failure and including a knowledge-based diagnosing technique to the diagnostic method, such as implemented by end-to-end diagnostics 112, disclosed by Patankar.  The motivation for utilizing the method for plant failure diagnostics is suggested by Park which discloses the utility of ensemble diagnostics to diagnose plant failure.  The motivation for including a knowledge-based diagnosing technique in addition to algorithm techniques would have been to expand the capabilities and comprehensiveness of the multi-diagnostic method disclosed by Patankar to improve diagnostic accuracy.
Regarding analyzing “the domain knowledge-based diagnosis information,” Park discloses “the domain knowledge-based diagnosis information (diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
Given that it would have been obvious to include a domain knowledge-based diagnosing technique with the method disclosed by Patankar (e.g., to include a domain knowledge-based diagnosing technique as one or more of algorithms 116-1 through 116-n), it would operationally follow and consequently have been obvious to one of ordinary skill in the art before the effective filing date to process the diagnostics data generated via the knowledge-based diagnosing technique similarly to the diagnostics data generated by Patankar’s algorithm library 116 such that the combined method, and particularly performance evaluator 114 is configured for analyzing both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.” 
The combination of Patankar and Park does not expressly disclose feedbacking the generated algorithm improvement information to both the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]) “and the data analysis circuitry.”
Dutta teaches feedbacking the generated algorithm improvement information to diagnostic circuitry (FIG. 1 known-fault classifier within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]) “and the data analysis circuitry (FIG. 1 anomaly detector within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Dutta’s teaching of providing algorithm improvement feedback to an anomaly detector as well as to diagnostic circuitry in the form of a fault classifier with the method disclosed by Patankar as modified by Park such that the diagnostic algorithms disclosed by Patankar and/or Park are composed of at least two stages in which one detects anomalies and the subsequent stage classifies the anomalies and the algorithm improvement feedback is provided to both.  The motivation for using two stages would amount to an ordinary design selection of a known diagnostic module and the motivation for providing feedback to both the anomaly detector and classifier would have been to optimize the respective functions of the anomaly detector and classifier on an ongoing basis based on diagnostic results as disclosed by Dutta.

As to claim 12, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 11, 26wherein the deriving of the comprehensive diagnosis information comprises: 
deriving, by an algorithm-based diagnostic circuitry of the comprehensive diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116), algorithm-based diagnosis information by performing diagnosis using the algorithm-based diagnosing technique based on the data analysis information (Patankar: [0018]); 5and 
deriving, by a domain knowledge-based diagnostic circuitry of the comprehensive diagnostic circuitry (Park: FIG. 1 system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170), domain knowledge-based diagnosis information by performing the diagnosis using the domain knowledge-based diagnosing technique based on the data analysis information (Park: col. 5, lines 10-19).  

As to claim 13, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, 
wherein in response to receiving, as feedback, algorithm improvement information comprising a tuning value of a parameter of a diagnosing algorithm from a diagnosis analysis circuitry (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]), the deriving of the algorithm-based diagnosis information 15comprises tuning the parameter of the diagnosing algorithm (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), and 
deriving the algorithm-based diagnosis information through the tuned diagnosing algorithm, by the algorithm-based diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116 receive and consequently operate based on adjusted parameters 124; [0019]-[0020]).”

As to claim 14, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, 20wherein in response to receiving, as feedback, algorithm improvement information comprising a tuning value of a base knowledge” “from a diagnosis analysis circuitry (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), the deriving of the algorithm-based diagnosis information comprises tuning (Patankar: [0020]) a base knowledge (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
The combination of Patankar and Park teach parameter tuning for algorithm and base knowledge diagnostic techniques, but does not expressly teach a “case determination reference parameter.” Du
Dutta teaches a knowledge-based diagnostic device (FIG. 1 known fault classifier 16) that uses a “case determination reference parameter ([0057] reference features associated with known faults).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dutta’s disclosure of reference features associated with known faults (case determination reference parameter) as a tunable parameter to the diagnostic method of Patankar as modified by Park and/or the knowledge-based diagnostic method disclosed by Dutta.  The motivation would have been to select a parameter type for a knowledge-based diagnostic circuitry such as disclosed by Park and/or Dutta for tuning that would improve the basic classification function of the knowledge-based diagnostic function.
The combination of Patankar, Park, and Dutta does not explicitly teach “determining whether the data analysis information is matched 25with one of a plurality of base knowledge and a plurality of cases according to the 27tuned determination reference parameter to derive domain knowledge-based diagnosis information by the domain knowledge-based diagnostic circuitry.”
As explained, it would have been obvious to one of ordinary skill in the art before the filing date, to have combined Dutta’s disclosure regarding a knowledge-based diagnostics reference parameter with the combined teachings of Patankar and Park, to tune a base knowledge and case determination parameter.  It consequently would have been functionally incidental and therefore obvious for the resultant diagnostic system of the resultant method of the combination of Dutta with Patankar as modified by Park to implement “determining whether the data analysis information is matched 25with one of a plurality of base knowledge and a plurality of cases according to the 27tuned determination reference parameter to derive domain knowledge-based diagnosis information by the domain knowledge-based diagnostic circuitry.”

As to claim 15, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, wherein the deriving of the comprehensive diagnosis information further comprises: 
deriving, by a diagnosis determining circuitry of the comprehensive diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116 in combination with performance evaluator 114), the comprehensive diagnosis information for the failure by summarizing the algorithm- based diagnosis information derived from the algorithm-based diagnostic circuitry (Patankar: [0018] and [0020]) and 10the domain knowledge-based diagnosis information derived from the domain knowledge-based diagnostic circuitry (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”

As to claim 16, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 15, wherein the comprehensive diagnosis information comprises: 
15signal integrity representing whether the failure occurs due to” “failure (Patankar: [0022] diagnostic algorithms 116 compute health indicator that fault model 118 maps to fault label), 
a failure time point representing a time point at which the failure occurs (Park: col. 10, lines 1-2), 
a failure location representing a location at which the failure occurs (Park: col. 9, lines 58-59, failure occurring in a plant), 
a warning level representing a level of the failure (Park: col. 10, lines 6-7), and 
20a failure cause representing a reason why the failure occurs (Park: col. 9, line 58 through col. 10, line 6).”
Patankar, Park, and Dutta do not expressly teach wherein the comprehensive diagnostic device diagnoses signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure.
However, neither Applicant’s specification nor claims disclose the manner in terms of structure and/or function of the comprehensive diagnostic device for diagnosing signal integrity in terms of whether the failure occurs due to “an abnormality of a sensor or an actual” failure.  Therefore, it appears that a diagnostic device configured to diagnose and therefore distinguish between multiple different faults that is also configured to diagnose signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure would have been a mere design choice well within the level of ordinary skill in the art prior to the filing date.  

As to claim 18, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, 5wherein the algorithm improvement information comprises: 
a tuning value of a parameter of a diagnosing algorithm for improving the diagnosing algorithm of the algorithm-based diagnostic circuitry (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]); and 
a tuning value (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]) of a base knowledge (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170)” “for improving a base knowledge” “of the 10domain knowledge-based diagnostic circuitry (Park: system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
PaThe combination of Patankar and Park teach parameter tuning for algorithm and base knowledge diagnostic techniques, but does not expressly teach a “case determination reference parameter.” Du
Dutta teaches a knowledge-based diagnostic device (FIG. 1 known fault classifier 16) that uses a “case determination reference parameter ([0057] reference features associated with known faults).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dutta’s disclosure of reference features associated with known faults (case determination reference parameter) as a tunable parameter to the diagnostic method of Patankar as modified by Park and/or the knowledge-based diagnostic method disclosed by Dutta.  The motivation would have been to select a parameter type for a knowledge-based diagnostic device such as disclosed by Park and/or Dutta for tuning that would improve the basic classification function of the knowledge-based diagnostic function.

As to claim 19, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 11, wherein the providing of the data analysis information comprises: 
collecting, by a data generating circuitry of the data analysis circuitry, basic data which are basis 15of the data analysis information (Patankar: FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels).”
The combination of Patankar and Park does not explicitly teach “generating, by an information analysis circuitry of the data analysis circuitry, the data analysis information by analyzing the basic data (Dutta: FIG. 3 feature extraction/selection; [0053], [0058], [0079]).”
Dutta teaches “generating, by an information analysis circuitry of the data analysis circuitry, the data analysis information by analyzing the basic data (Dutta: FIG. 3 feature extraction/selection; [0053], [0058], [0079]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to apply Dutta’s teaching of an information analysis circuitry configured to analyze basic data to generate data analysis information for the diagnostic apparatus as disclosed by Patankar and modified by Park.  The motivation would have been to provide enhanced (via analysis) data inputs to improve the accuracy of the diagnostic apparatus.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patankar in view of Park and Dutta, and in further view of Tsuchiya (US 4,755,925), Min (US 2021/0397176 A1), and Suzuki (US 2013/0218522 A1).

As to claim 9, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 8, wherein the data analysis information comprises: 
“a measured value obtained by measuring the output of the plant operated by the control value for the plant (Park: FIG. 6 block S310, col. 11, lines 1-10) and a residual which is a difference between the measured value and the forecasted value (Park: col. 9, lines 31-41 and col. 9, line 60 through col. 10, line 1); and
“early warning analysis information representing whether an early warning 25occurs (Dutta: [0044]), a location (Park: col. 9, lines 58-59, failure occurring in a plant), and a warning level for the failure of the 25plant (Dutta: [0044]); and 
correlation analysis information which analyzes a correlation between the early warning and the diagnosis (Dutta: [0045]).”
The combination of Patankar, Park, and Dutta does not expressly teach “trend information representing trends and change amounts of a control value 20for the plant.”
Tsuchiya teaches “trend information representing trends and change amounts of a control value 20for the plant (FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Tsuchiya’s disclosed controller information for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park and Dutta because such plant control information relates to and therefore affects the plant information being utilized for diagnosis and therefore would enhance the comprehensiveness of the diagnostics results.
The combination of Patankar, Park, Dutta, and Tsuchiya teaches “the control value for the plant (Tsuchiya: FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65),” but does not explicitly teach that the data analysis information includes “a forecasted value obtained by forecasting the output of the plant by the control value for the plant.”
Min teaches “a forecasted value obtained by forecasting the output of the plant ([0036] operating state of equipment predicted).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Min’s disclosed forecasted plant output based on plant control (as for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park, Dutta, and Tsuchiya such that the forecasted value is obtained by forecasting the output of the plant by the control value of the plant.  The motivation would have been to utilize readily available plant control information to determine (predict) plant output information to enhance the predictive diagnostic information from the apparatus.
The combination of Patankar, Park, Dutta, Tsuchiya, and Min does not explicitly teach that the data analysis information includes “a time point” and “a frequency.”
Suzuki teaches the data analysis information includes “a time point (Suzuki: FIG. 5 block s705; [0044]), a frequency (Suzuki: FIG. 5 [0044]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Suzuki’s disclosed time point and frequency in the data analysis information of the diagnostic apparatus formed from the combination of Patankar, Park, Dutta, Tsuchiya, and Min to provide additional temporal and rate information regarding faults to improve diagnostics accuracy.

As to claim 20, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 11, 20wherein the data analysis information comprises: 
“a measured value obtained by measuring the output of the plant operated by the control value for the plant (Park: FIG. 6 block S310, col. 11, lines 1-10) and a residual which is a difference between the measured value and the forecasted value (Park: col. 9, lines 31-41 and col. 9, line 60 through col. 10, line 1);” and
“a location (Park: col. 9, lines 58-59, failure occurring in a plant).” 
The combination of Patankar and Park does not expressly disclose “early warning analysis information representing whether an early warning 25occurs,” 
“a warning level for the failure of the 25plant;” and 
correlation analysis information which analyzes a correlation between the early warning and the diagnosis.”
Dutta teaches “early warning analysis information representing whether an early warning 25occurs (Dutta: [0044])” 
“a warning level for the failure of the 25plant (Dutta: [0044]); and 
correlation analysis information which analyzes a correlation between the early warning and the diagnosis (Dutta: [0045]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Dutta’s disclosed early warning analysis representing which an early warning occurs and a warning level for plant failure as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park because such early warning analysis and waring level would enable the diagnostic system to more quickly respond to plant abnormalities.
The combination of Patankar, Park, and Dutta does not expressly teach “trend information representing trends and change amounts of a control value 20for the plant.”
Tsuchiya teaches “trend information representing trends and change amounts of a control value 20for the plant (FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Tsuchiya’s disclosed controller information for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park and Dutta because such plant control information relates to and therefore affects the plant information being utilized for diagnosis and therefore would enhance the comprehensiveness of the diagnostics results.
The combination of Patankar, Park, Dutta, and Tsuchiya teaches “the control value for the plant (Tsuchiya: FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65),” but does not explicitly teach that the data analysis information includes “a forecasted value obtained by forecasting the output of the plant by the control value for the plant.”
Min teaches “a forecasted value obtained by forecasting the output of the plant ([0036] operating state of equipment predicted).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Min’s disclosed forecasted plant output based on plant control (as for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park, Dutta, and Tsuchiya such that the forecasted value is obtained by forecasting the output of the plant by the control value of the plant.  The motivation would have been to utilize readily available plant control information to determine (predict) plant output information to enhance the predictive diagnostic information from the apparatus.
The combination of Patankar, Park, Dutta, Tsuchiya, and Min does not explicitly teach that the data analysis information includes “a time point” and “a frequency.”
Suzuki teaches the data analysis information includes “a time point (Suzuki: FIG. 5 block s705; [0044]), a frequency (Suzuki: FIG. 5 [0044]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Suzuki’s disclosed time point and frequency in the data analysis information of the diagnostic apparatus formed from the combination of Patankar, Park, Dutta, Tsuchiya, and Min to provide additional temporal and rate information regarding faults to improve diagnostics accuracy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863